ObFlCE OF THE ATTORNEY GENERAL OF TEXAS
 _.                              AUSTIN
,..,
  _~’
 (&nu.DcMIlln
           ,,
:~rlomsvau-;
           AS FeU pOlnted'oU4in YOUr brief,Art10 ESlB
 or tha wsridtiQivii i94a4u4.aprovidesthe aettot 0: t&ring
 thw ooWl~8tio.oenov8of oo&    line schooldlstzlcts ti
 4m0 is miati     tttr(L8-40    unillremth ot w mrrtio8
;%A web 04tmty of a bountyline eohcolaistrint.
          In AU&an Indop4lmnt s0hoo1Dlstri:t i. Enrs,
           1931) 41 8.w. (84%)9, the quecticn was m3otbcr01
                         dtStTiOtOf n OOtAltJ paf XSC@Xd
                    lolaw 0r a oountyrob001rqmrmac4ont,
swh auprintendenthavlngw 0cntro10v.rtbo a.sairoafthc
diatrlot. The oou.r%holdthat ft as, samr                                                 !
                  "It wwot       be trtclosnrtil~
                                               denied*mata                         tko
                                                                                         i
     publio wh o o la          o f evsq        8o h o o L distr io t   in l & VW
                                                                                         1




                                                                                         tI
                                                                                         1 ~.a




     the     1~    rttqtires     the   o+int        &&tendect             to purS#a
     iAth0             abOW W&t1OWd hAVC dirsct
              ZOFssgsOtS                        X8kitiW
     ts~oohwl matter8of wmmon o&Morn tc all tLB*uo
     #Oh13018  Or the OOUAtF. . . ."
           The eon01u~i011i8 inemaapabls that :ke Le#shtura
~hasmade the booi of detorminlnga aouutpsiiperfn*wdantv8
oalarythe number oi ooholaatiooresiding in W coaty.
We think tbia ls a rair and roaeonable   baols01 det.e&WioAa
woventhou&hsow or suoh rohola8tio   residents  are 2~ a counw
I.&nosohooldfstriotuader tho oolltrol    of cno-- ~0~~.
0. Qikthh
Aaal~twt